Title: To John Adams from Charles Bulfinch, 11 January 1800
From: Bulfinch, Charles
To: Adams, John



Sir,
Boston Jany. 11. 1800

I avail myself of the earliest opportunity, to have the honour of forwarding to you, a Copy of the eulogy deliverd in this town, at the request of the inhabitants, in honour of the late General Washington.
The loss which the community has sustained, is here felt with as sincere emotions, as by those who have been favourd with a personal and more intimate acquaintance with that great man.
I am, Sir / with the highest respect / your most obedt. / hum: Servt.

Charles Bulfinch